Title: [November 24 1779.]
From: Adams, John
To: 


      November 24 1779. We were on the Grand Bank of Newfound Land, and about this time, We spoke with an American Privateer, The General Lincoln Captain Barnes. He came on board and our Captain supplied him with some Wood and other Articles he wanted. We all wrote Letters by him to our Families.
      Since I came on board I found that even the French Officers had heard more News, or at least more Title Tattle than I had. This was the first time that I heard that Envy and Calumny had been busy with the Character of my Friend General Warren and his Family. That his Son had made a great Fortune, by Privateering, by Trade, by purchasing Sailors Shares and by Gambling: That he had won of C, whom Nobody pittied, a great Sum of Money. That he had made great Profits by buying, in great quantities what he knew was wanted for the Navy and then selling it to the Board. That the Agent too had made a great fortune, that his Wife was a Tory and many Anecdotes of her Conversation &c. These Reports which were mentioned as undoubted and notorious Truths gave me great Uneasiness, because, though I gave very little Credit to them, It was not in my Power to contradict them. There are no Appearances remaining I believe of the Great fortunes, and probably the Accusations were greatly exaggerated, if not merely invidious Suspicions. Indeed I had found that the Passions of Envy, Jealousy, hatred and Revenge engendered by Democratical Licentiousness, had encreased in a great degree by the political Competi­tions in many other Instances, and was not a little allarmed at the Prospect they opened of still greater Evils.
     